NOS. 12-05-00059-CR
          12-05-00060-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
TERESA DIANE NICHOLSON,                      §                 APPEAL FROM THE 
APPELLANT
 
V.                                                                         §                 COUNTY COURT AT LAW #2

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Diane Nicholson appeals the trial court’s revocation of her community supervision following
her convictions for driving while intoxicated and failure to identify with intent to give false
information.  Appellant was originally sentenced to confinement for one hundred eighty days,
probated for fifteen months in each cause.  Appellant’s counsel filed a brief in compliance with
Anders v. California,  386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            Appellant was charged with driving while intoxicated and  failure to identify with intent to
give false information.  Pursuant to a plea agreement, Appellant pleaded guilty and waived her right
to appeal.  Appellant was sentenced to confinement for one hundred eighty days, probated for fifteen
months in each cause.  Appellant was further fined two hundred dollars in each cause.  
            On December 4, 2004, the State filed applications to revoke Appellant’s community
supervision in each cause.  On January 20, 2005, the trial court conducted a hearing on the State’s
motions.  Appellant pleaded “true” to multiple allegations in the State’s motions.  The trial court
revoked Appellant’s community supervision and sentenced Appellant to confinement for ninety-four
days in each cause.  This appeal followed.
 
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders v. California,  386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Appellant’s counsel states that he has diligently reviewed the appellate record and is of the opinion
that the record reflects no reversible error and that there is no error upon which an appeal can be
predicated.  He further relates that he is well acquainted with the facts in this case.  In compliance
with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s
brief presents a chronological summation of the procedural history of the case and further states that
Appellant’s counsel is unable to raise any arguable issues for appeal.


  We have likewise reviewed
the record for reversible error and have found none.
 
Conclusion
            As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with our
consideration of this matter.    Having done so and finding no reversible error, Appellant’s counsel’s
motion for leave to withdraw is hereby granted and the trial court’s judgment is affirmed.
Opinion delivered December 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(DO NOT PUBLISH)